Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 1, 2019 but effective
as of March 30, 2019 (this “Amendment”), is by and among PRIMO WATER
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto and SunTrust Bank, in its capacities as
Administrative Agent, Swingline Lender and Issuing Bank.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent are parties
to that certain Credit Agreement, dated as of June 22, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement to be effective as of March 30, 2019; and

 

WHEREAS, the Lenders, by act of the Required Lenders, have agreed to provide
such requested amendments, subject to the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.     Introductory Paragraph and Recitals. The above introductory paragraph and
recitals of this Amendment are incorporated herein by reference as if fully set
forth herein.

 

2.     Definitions. Capitalized terms used herein (including in the recitals
hereof) and not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

 

3.     Amendments.

 

(a)     The following definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

 

“Albertsons Locations” means locations referenced in the Water Vending and Bulk
Water Exchange Location Agreement between Albertsons Companies, Inc., a Delaware
corporation, and Primo Water Operations, Inc. expected to be executed in April
or May of 2019.      

 

“Specified Capital Expenditures” means any Capital Expenditures with respect to
the Albertsons Locations made on or prior to December 31, 2019 in an aggregate
principal amount not to exceed $3,500,000.

 

“Specified Restricted Payment” means that certain Restricted Payment in the form
of a deferred compensation payment made to Mark Castaneda in August, 2018 in the
amount of $2,634,696.20.

 

(b)     In Section 1.1 of the Credit Agreement, the definition of “Consolidated
Fixed Charge Coverage Ratio” is amended by replacing the “.” with “; provided,
further, that for purposes of any calculation of the Consolidated Fixed Charge
Coverage Ratio required hereunder, commencing with the Fiscal Quarter ended
March 31, 2019, the Specified Restricted Payment and the Specified Capital
Expenditures shall be excluded”.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Section 5.14 of the Credit Agreement is hereby amended by adding “U.S.”
before “cash management and treasury business” therein and to add the following
sentence to the end thereof:

 

For the avoidance of doubt, any cash management or treasury business maintained
in any jurisdiction other than the U.S. is excluded from the requirements under
this Section 5.14.

 

(d)     Section 7.4(n) of the Credit Agreement is amended by replacing the
reference to “$2,000,000” therein with “$4,000,000”.

 

4.     Effectiveness; Conditions Precedent. This Amendment shall be effective
upon receipt by the Administrative Agent of each of the following:

 

(a)   a counterpart of this Amendment signed by the Administrative Agent, the
Required Lenders, the Borrower and each Guarantor; and

 

(b)   all fees and other amounts due and payable on or prior to the date hereof,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent.

 

5.     Miscellaneous.

 

(a)   This Amendment shall be deemed to be, and is, a Loan Document.

 

(b)   Effective as of the date hereof, all references to the Credit Agreement in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
by this Amendment.

 

(c)   Each of the Loan Parties (i) acknowledges and consents to all of the terms
and conditions of this Amendment, (ii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents, (iv)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens granted in or pursuant to the Loan Documents and (v)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting.

 

(d)   Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

 

(i)     such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;

 

(ii)    this Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms;

 

2

--------------------------------------------------------------------------------

 

 

(iii)   no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment;

 

(iv)   all representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date; and

 

(v)     no Default or Event of Default exists.

 

(e)   This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile transmission or by any other electronic imaging
means (including pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(f)   This Amendment and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law (without giving effect
to the conflict of law principles thereof) of the State of New York.

 

6.    Reaffirmation of Obligations. Each of the Loan Parties (a) acknowledges
and consents to all of the terms and conditions of this Amendment, (b) affirms
all of its obligations under the Loan Documents (as amended by this Amendment)
and (c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).

 

7.     Reaffirmation of Security Interests. Each of the Loan Parties (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents is valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.

 

8.     No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

PRIMO WATER CORPORATION, a Delaware                                         

corporation

 

 

By:        /s/ David J Mills                                            

Name:   David J Mills

Title:     CFO

                         

GUARANTORS:

PRIMO WATER OPERATIONS, INC., a Delaware                                    

corporation

 

By:        /s/ David J Mills                                                   
                    

Name:   David J Mills

Title:     CFO

 

PRIMO PRODUCTS, LLC, a North Carolina limited
                                   

liability company

 

By:        /s/ David J Mills                                               

Name:   David J Mills

Title:     CFO

 

PRIMO REFILL, LLC, a North Carolina limited liability
                              

company

 

By:        /s/ David J Mills                                               

Name:   David J Mills

Title:     CFO

 

PRIMO DIRECT, LLC, a North Carolina limited                                    

liability company

 

By:        /s/ David J Mills                                               

Name:   David J Mills

Title:     CFO

 

GW SERVICES, LLC, a California limited liability
                                   

company

 

By:        /s/ David J Mills                                               

Name:   David J Mills

Title:     CFO

                   

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

SUNTRUST BANK,

AGENT:

as Administrative Agent, as an Issuing Bank and as Swingline Lender

             

By:      /s/ Julie Lindberg                                                 

Name: Julie Lindberg

Title: Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

LENDERS:

SUNTRUST BANK,

as a Lender

 

 

By:      /s/ Julie Lindberg                                                 

Name: Julie Lindberg

Title: Vice President

                         

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A.,

as a Lender

 

 

By:      /s/ C. Scott Place                                                   
  

Name: C. Scott Place

Title: Director

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:      /s/ Jeffrey Mount                                    

Name: Jeffrey Mount

Title:   Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

By:      /s/ Thomas Gallagher                                

Name: Thomas Gallagher

Title:   Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

 

By:      /s/ Taylor R. Beringer                                  

Name: Taylor R. Berginer

Title:   Senior Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK,

as a Lender

 

 

By:      /s/ Kenton H. Stamey                                 

Name: Kenton H. Stamey

Title:   Senior Vice President

 

 

 

 

 

PRIMO WATER CORPORATION
SECOND AMENDMENT TO CREDIT AGREEMENT

 